GLADNEY, Judge.
This appeal presents a companion case to that of Loe v. Whitman, La.App., 87 So.2d 217.
The two cases were consolidated for trial in the District Court and the issues presented herein are the same as in the case heretofore decided. The question presented is as to the dismissal of appellants’ appeal for failure to deposit a filing fee as required by Rule No. 3 of the rules of this court.
For the reasons set forth in Loe v. Whitman, the motion to dismiss the appeal is sustained, the appeal is dismissed, and the record ordered returned to the District Court for further proceedings, the costs incurred upon this appeal to await the final termination of the case.